                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


LEE R. HUNT, AS PERSONAL
REPRESENTATIVE OF THE
ESTATE OF FELIPE FLORES,
DECEASED, AND PHILLIP
FLORES,

                   PLAINTIFFS,
                                                             CIVIL NO. 1:19-CV-00315-KG-JHR
v.

WILLIAM AND CHARLOTTE
MASON AND EL PASO
ELECTRIC COMPANY,

                   DEFENDANTS.

                     ORDER GRANTING DISMISSAL WITH PREJUDICE

       THIS MATTER having come before the Court on the Joint Motion to Dismiss with

Prejudice (Doc. 43), the Court having reviewed its file and being otherwise sufficiently advised in

the premises, FINDS that the Motion is well-taken and should be granted.

       IT IS THEREFORE ORDERED any and all of Plaintiffs claims and causes of action

against Defendant El Paso Electric Company (“EPEC”), including any and all claims and causes

of action that were brought or could have been brought by Plaintiffs against EPEC in this action,

shall be, and hereby are, DISMISSED WITH PREJUDICE. This Order Granting Dismissal with

Prejudice shall not affect Plaintiffs’ claims against any party to this litigation other than EPEC.




                                              UNITED STATES DISTRICT JUDGE
Prepared and Submitted By:
RODEY, DICKASON, SLOAN, AKIN & ROBB, PA

By: /s/ Kurt B. Gilbert, Attorney at Law
Kurt B. Gilbert
        Post Office Box 1357
Santa Fe, NM 87504
Telephone: (505) 954-3923 (direct)
E-Mail: kgilbert@rodey.com

And

JACKSON WALKER L.L.P.
Aldean E. Kainz – Texas Bar No. 11078050
Breck Harrison – Texas Bar No. 24007325
100 Congress Avenue, Suite 1100
Austin, Texas 78701
512-236-2000
Fax No. 512-236-2002
akainz@jw.com
bharrison@jw.com

Attorneys for Defendant El Paso Electric Company


Approved as to form:

THE STEWART LAW FIRM
By: Electronically approved by Stephen W. Stewart on January 24, 2020
   STEPHEN W. STEWART
   3000 South IH-35, Suite 150
   Austin, TX 78704
   sws@thestewartlawfirm.net
   Attorney for Plaintiff

   John Lomax Anderson
   RUHMANN LAW FIRM
   5915 Silver Springs Drive, Bldg. 1
   El Paso, TX 79912-4126
   (915) 845-4529
   (915) 845-4534 – fax
   janderson@ruhmannlaw.com
   Attorney for Plaintiff
   Justin Ross Kaufman
   Rosalind Bienvenu
   DURHAM, PITTARD & SPALDING, L.L.P.
   505 Cerrillos Road, Suite A 209
   Santa Fe, NM 87501-3049
   (505) 986-0600
   (505) 986-0632 - fax
   jkaufman@dpslawgroup.com
   rbienvenu@dpslawgroup.com
   Attorneys for Plaintiff


O'BRIEN & PADILLA, P.C.


By: Electronically approved by William R. Anderson on January 24, 2020
   WILLIAM R. ANDERSON
   6000 Indian School Road NE, Suite 200 Albuquerque, NM 87110
   (505) 883-8181
   wanderson@obrienlawoffice.com
   Attorneys for Defendants William and Charlotte Mason
